        Case 1:18-cr-00078-JL Document 121 Filed 03/22/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE



United States of America

      v.                                        Case No. 18-cr-78-02-JL

Shelley Weeks


                                   ORDER

      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated March 5, 2021 .        “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”         School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).

      SO ORDERED.


                                         ____________________________
                                         Joseph N. Laplante
                                         United States District Judge

Date: March 22, 2021

cc:   Seth R. Aframe, AUSA
      Michael J. Iacopino, Esq.
